                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Flower Manufacturing, LLC,                                  Case No. 3:18CV547

                       Plaintiff

               v.                                            ORDER

Careco, LLC,

                       Defendant


       This is a trademark infringement case.

       Plaintiff Flower Manufacturing, LLC (Flower) and defendant Careco, LLC produce air

freshening products. Flower markets its products, chiefly, hangtag car air fresheners, using its

“Family of Bomb Marks.” The family includes, for example, Flower’s “Cherry Bomb” mark.

Careco sells hanging air fresheners, air freshening sprays, and other products using its “Scent

Bomb” mark.

       Flower alleges that Careco’s “Scent Bomb” mark infringes on its “Family of Bomb

Marks” in violation of the Lanham Act, 15 U.S.C. §§ 1051, et seq. Flower also raises Ohio

statutory and common-law claims against Careco.

       The parties have a discovery dispute. Pursuant to my order following a February 13, 2019

telephone conference, they have fully briefed their positions.




                                                 1
                                          Background

       On November 5, 2018, Careco responded to Flower’s discovery requests, which included

interrogatories and requests for production of documents. The requests relevant to their dispute

are:

       x   Request for Production No. 15. Flower requested annual sales data “[f]or each
           product sold under [Careco’s] SCENT BOMB MARK.” (Doc. 18-2 at 11). Careco
           produced the requested sales data for “its hanging circle air freshener products” (Doc.
           20-2) but objected to the request as applied to its other products claiming that such
           information is: (1) not relevant and (2) “proprietary business information of a
           competitor.” (Doc. 18-2 at 11).

       x   Interrogatory No. 4 and Request for Production Nos. 5 and 7. Flower asked
           Careco for information about its customers and marketing strategies.

           Specifically, Flower requested that Careco “[d]escribe the target market(s) for each of
           the goods and services” Careco sells using the Scent Bomb mark, including “the type
           of consumer(s) and/or customer(s) targeted, the demographic of the consumer(s)
           and/or customer(s) targeted, and the geographic scope of the target market(s).” (Doc.
           18-1 at 6 (Interrog. No. 4)). Flower also requested that Careco produce “[a]ll
           advertising and promotional DOCUMENTS CONCERNING” goods sold using the
           Scent Bomb mark and “documents sufficient to identify the channels of trade through
           which” Careco sells its Scent Bomb products. (Doc. 18-2 at 6 (Reqs. for Production
           Nos. 5 and 7)).

           Careco responded to the requests by: generally describing its target market (Interrog.
           No. 4); agreeing to produce “representative samples of its advertising and
           promotional materials” (Req. for Production No. 5); and agreeing to produce its
           channels of trade but withholding invoices that would identify customers (Req. for
           Production No. 7). Otherwise, Careco objected to the requests, asserting that they
           “seek[] proprietary business information of a competitor.” (Doc. 18-1 at 6; Doc. 18-2
           at 6).

       x   Interrogatory No. 5. Flower asked Careco to identify its manufacturers. Careco
           objected to this request arguing that it “seeks proprietary business information of a
           competitor.” (Doc. 18-1 at 5 (Interrog. No. 5)).

       On January 30, 2019, Flower sent Careco a letter protesting Careco’s objections and

asking Careco to supplement its discovery responses. (See Doc. 20-1). Careco did not provide

additional information.


                                                2
          Flower sought my intervention via a February 12, 2019 letter. (Doc. 20-2). In a February

13, 2019 discovery conference, I asked the parties to brief their dispute. 1

                                              Discussion

          Federal Rule of Civil Procedure 26 prescribes the scope of discovery: “Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). “[I]t is well established that the

scope of discovery is within the sound discretion of the trial court.” Chrysler Corp. v. Fedders

Corp., 643 F.2d 1229, 1240 (6th Cir. 1981) (internal citation omitted). “Rule 26 is to be liberally

construed to permit broad discovery.” Recycled Paper Greetings, Inc. v. Davis, 2008 WL

440458, *2 (N.D. Ohio) (Gwin, J.) (citing United States v. Leggett & Platt, Inc., 542 F.2d 655,

657 (6th Cir. 1976)).

                        I. The Sales Information Flower Seeks Is Relevant

          Careco argues that the sales data Flower requested (other than the information Careco

already produced) is irrelevant to the issue of liability. I disagree. 2

          “[T]o make out a claim for [trademark] infringement,” a plaintiff must show:




1
  Careco argues in its brief that only Request for Production No. 15 is properly before the court
because Flower referenced only that request in its letter requesting a discovery conference. (Doc.
19 at 3). I disagree. In its January 30, 2019 letter, Flower asked Careco to supplement
Interrogatories Nos. 4-7 and Request for Production Nos. 5-7, 9, and 15. Flower also addressed
those requests in its pre-discovery conference statement to the court. (Doc. 20-3). Accordingly,
each of these requests is properly before me.

Requests for Production Nos. 6 and 9 and Interrogatories Nos. 6 and 7 are easily resolved.
Careco has indicated that it: (1) has no responsive documents to Request for Production No. 6;
(2) has no additional responsive materials to Request for Production No. 9; and (3) it provided a
complete response to Interrogatories Nos. 6 and 7. (Doc. 19 at 4-6). I will require Careco to
supplement its responses accordingly.
2
    I therefore deny Careco’s request to split discovery into a liability phase and a damages phase.
                                                    3
       (1) ownership of a specific service mark in connection with specific services [or
       products]; (2) continuous use of the service mark; (3) establishment of secondary
       meaning if the mark is descriptive; and (4) a likelihood of confusion amongst
       consumers due to the contemporaneous use of the parties’ service marks in
       connection with the parties’ respective services [or products].

Homeowners Grp., Inc. v. Home Mktg. Specialists, Inc., 931 F.2d 1100, 1105 (6th Cir. 1991)
(citing 15 U.S.C. § 1125(a)).

       Courts assess likelihood of confusion by weighing eight factors:

       1. strength of the plaintiff’s mark;
       2. relatedness of the goods;
       3. similarity of the marks;
       4. evidence of actual confusion;
       5. marketing channels used;
       6. likely degree of purchaser care;
       7. defendant’s intent of the defendant in selecting the mark; and
       8. likelihood of expansion of the product lines.

Wynn Oil Co. v. Thomas, 839 F.2d 1183, 1186 (6th Cir. 1988) (citing Frisch’s Rest., Inc. v.
Shoney’s Inc., 759 F.2d 1261, 1266 (6th Cir. 1985)).

       In its opening brief, Flower identifies two alternative trademark infringement theories it

plans to pursue: the common “palming off” theory and the “reverse confusion of sponsorship”

theory. (See Doc. 18 at 5-6).

       Courts in palming off cases determine whether consumers will likely be confused

“between directly competing goods . . . over the source of their origin.” Ameritech, Inc. v. Am.

Info. Techs. Corp., 811 F2d 960, 964 (6th Cir. 1987). Careco would have me believe that courts

do not review competitors’ sales data to assess likelihood of confusion. (Doc. 19 at 8 (collecting

cases)). At least one court in this circuit, however, compared relative sales of two companies

when determining likelihood of confusion in a palming off case. See Induct-O-Matic Corp. v.

Inductotherm Corp., 1982 WL 52120, *2, *4, *6 (E.D. Mich.); remanded on other grounds, 747

F.2d 358 (6th Cir. 1984). Moreover, that such information might not be “necessary to determine




                                                 4
a likelihood of confusion” (Doc. 19 at 8) misapplies the discovery standard; the information need

only be relevant to Flower’s claim. Fed. R. Civ. P. 26(b)(1).

       The sales information is most relevant to Flower’s reverse confusion of sponsorship

theory. Plaintiffs advancing this theory allege that “the junior user saturates the market with a

similar trademark and overwhelms the senior user. The public comes to assume the senior user’s

products are really the junior user’s or that the former has become somehow connected to the

latter.” Ameritech, Inc., supra, 811 F.2d at 964.

       The amount of Careco’s sales under its Scent Bomb Mark is relevant to determining

market saturation (or, as the case may be, lack thereof). For example, the Tenth Circuit in Big O

Tire Dealers, Inc. v. Goodyear Tire & Rubber Co., 561 F.2d 1365, 1367 (10th Cir. 1977), a

reverse confusion case, compared parties’ sales data. Similarly, the Third Circuit, likewise in a

reverse confusion case, Fisons Horticulture, Inc. v. Vigoro Industries, Inc., 30 F.3d 466, 471 (3d

Cir. 1994), reviewed the defendant’s sales. See also Pep Boys Manny, Moe & Jack v. Goodyear

Tire & Rubber Co., 2002 WL 524001, *6 (E.D. Pa.) (same); Eyebobs, LLC v. Snap, Inc., 259 F.

Supp. 3d 956, 974 (D. Minn.) (explaining defendant’s sales volume is relevant to reverse

confusion theory).

       Careco essentially admits that the sales information is relevant to the reverse confusion of

sponsorship theory. (See Doc. 19 at 10). That this theory might “require substantially more than

just sales figures” does not make those figures irrelevant. (See id.). 3



3
  Careco also argues that I should bar discovery of the requested sales data because Flower “is
not likely to succeed on the merits of the claim,” making the sales data irrelevant. (Doc. 19 at 7
(citing Recycled Paper Greetings, Inc., supra, 2008 WL 440458 at *2, *4)). I disagree.

In one sentence with no factual analysis, Careco concludes that “there is no likelihood of
confusion between the parties’ respective marks.” (Doc. 19 at 7). This lone assertion does not
show Flower is unlikely to succeed on its infringement claim.
                                                    5
                  II. Balancing Relevance and Need With Risks of Disclosure

       Careco seeks to prevent Flower from discovering the information requested because,

Careco maintains, it is confidential. Flower, for its part, offered to negotiate a protective order

with Careco. (See Doc. 20-1). Careco declined.

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense,” by “requiring that a trade

secret . . . not be revealed or be revealed only in a specified way.” Fed. R. Civ. P. 26(c)(1)(G).

To determine whether I should allow Flower to obtain the information sought, I must “balance[]

the need for [Flower] to have access to relevant and necessary information with [Careco’s]

interest in preventing a potential competitor” from accessing its confidential material. See R.C.

Olmstead, Inc. v. CU Interface, LLC, 606 F.3d 262, 269 (6th Cir. 2010). “It is within a district

court’s sound discretion to determine whether” confidential information is “relevant and whether

the need outweighs the harm of disclosure.” Id. (internal quotations and citation omitted).

       I must first determine, then, whether the information Flower seeks is relevant and

necessary to its claims.




Moreover, Recycled Paper Greetings, Inc., supra, 2008 WL 440458, which Careco cites, is not
like this case. The plaintiff in that case claimed that defendant breached a fiduciary duty and
disclosed confidential business information to a third-party competitor. The plaintiff subpoenaed
the competitor for confidential business information. The court quashed the subpoenas because
of their breadth and because defendant had disclosed much of the requested information already.
Id. at *4. The court also noted that, in separate but related litigation, a court denied preliminary
injunction, finding plaintiff was unlikely to succeed on its fiduciary duty claim or establish that a
trade secret existed. Because the materials sought from the competitor went to the issues
addressed in the separate litigation, the court found that the burden to the competitor outweighed
any need for the information sought. Id. at *5.
                                                  6
                  A. Flower’s Need for the Sales and Customer Information
                   Outweighs Careco’s Interest in Keeping It Confidential

       As explained above, the sales information is relevant to Flower’s claim. The sales

information is also necessary for Flower’s claim, especially insofar as Flower plans to pursue a

reverse confusion of sponsorship theory, which requires that Flower show that Careco saturated

the market.

       The customer and marketing information is relevant and necessary to the likelihood of

confusion analysis, specifically, the “marketing channels” factor:

       Obviously, dissimilarities between the predominant customers of a plaintiff's and
       defendant's goods or services lessens the possibility of confusion, mistake, or
       deception. Likewise if the services of one party are sold through different
       marketing media in a different marketing context than those of another seller, the
       likelihood that either group of buyers will be confused by similar service marks is
       much lower than if both parties sell their services through the same channels of
       trade.

Homeowners Grp., Inc., supra, 931 F.2d at 1110.

       The court in Homeowners Group, Inc. reviewed “ample evidence as to whom the parties’

customers are and the marketing context in which their services are sold,” including the parties’

advertisements. Id. Accordingly, Careco’s customers and its marketing and advertising strategies

are relevant to Flower’s claim.

       Moreover, I can mitigate Careco’s risk of disclosure by requiring that the parties

exchange this information on an “attorneys’ eyes only” basis. See R.C. Olmstead, Inc., 606 F.3d

at 269-70 (upholding district court’s decision to limit disclosure of confidential discovery to

attorneys and expert witnesses). I will therefore allow Flower to discover the material on the

condition that only attorneys of record in this case may view it.




                                                 7
                       B. The Parties Have Not Shown Whether Careco’s
                            Manufacturer Information Is Relevant

       It is unclear whether Careco’s manufacturers’ identities are relevant to Flower’s claims.

       Neither party has identified, and I have not found, legal authority explaining whether

identities of an alleged infringer’s manufacturers are relevant in a trademark infringement case.

Yet, I must balance that information’s relevance – and its necessity – with Careco’s interest in

keeping it secret. R.C. Olmsted, Inc., supra, 606 F.3d at 269. I will therefore require the parties to

submit supplemental briefing about this information’s relevance and necessity in this case.

                                            Conclusion

       It is, therefore,

       ORDERED THAT

           1. Defendant Careco, LLC shall produce, by April 1, 2019, the information

               requested in plaintiff Flower Manufacturing, LLC’s Interrogatory No. 4 and

               Request for Production Nos. 5, 7 and 15. Careco shall produce such information

               with an “attorneys’ eyes only” designation, and only attorneys of record in this

               case may view the information. Disclosure of material so marked to persons other

               than attorneys of record in this case shall result in sanctions to be determined after

               notice is provided to the court that a party violated this order.

           2. Plaintiff’s brief about the relevance and necessity of the information requested in

               Interrogatory No. 5 shall be due on or before April 1, 2019; defendant’s response

               to be due on or before April 8, 2019; plaintiff’s reply to be due on or before April

               15, 2019.

           3. Defendant’s request to phase discovery is hereby denied.




                                                  8
   4. Defendant shall supplement its responses to Interrogatories Nos. 6 and 7 and

       Request for Production Nos. 6 and 9 in accordance with this opinion.

So ordered.

                                    /s/ James G. Carr
                                    Sr. U.S. District Judge




                                       9
